UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7718



EUGENE A. STAUCH, III,

                                           Petitioner - Appellant,

          and


JEFFREY D. THOMAS; RICHARD E. BLACKBURN;
SAMUEL L. MCGARITY; CARL FRAZIER GOOD; MARCUS
CROOM; MICHAEL DOUGLAS MOORE; LARRY LADURBACK;
STACEY GRIMSLEY; HAROLD LONNIE ROBERSON; MARK
WILES; DAVID WALLS; WILLIAM RAYNOR; VERNON LEE
KINKLE; WAYNE SHELLEY FLEMING; WALTER FORD;
KEVIN MIDDLETON; ROGER WALKER; LUCIUS DRAFTS;
JOHN C. GRIFFIN; EDWARD G. FIELDS; LEONARD
WILSON; TROY ABNEY; KENNETH OTT; WILLIAM
KELLY,

                                                      Petitioners,

          versus

GERALDINE MIRO, Warden, Allendale Correctional
Institution; ATTORNEY GENERAL OF THE STATE OF
SOUTH CAROLINA; SOUTH CAROLINA DEPARTMENT OF
CORRECTIONS; MICHAEL MOORE,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-96-3663-0-22)
Submitted:   February 26, 1998          Decided:   March 20, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene A. Stauch, III, Appellant Pro Se. William Ansel Collins,
Jr., SOUTH CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals the district court's order accepting the

magistrate judge's recommendation to deny his motions for default

judgment and for sanctions. We dismiss the appeal for lack of

jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291
(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.
Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We deny a certificate of appealability and dismiss the appeal

as interlocutory. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3